DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/162,051, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the entirely of independent claims 1, 8 and 15 lacks adequate support and enablement in the disclosure of the prior-filed application, Application No. 17/162,051.
The disclosure of the prior-filed application, Application No. 63/201,471, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, at least the claim 1 recitation “optimize energy usage among the plurality of components based on the current-use state of each component of the plurality of components, whereby an optimal energy usage is provided” lacks adequate support in the disclosure of the prior-filed application, Application No. 63/201,471, with analogous recitations in independent claims 8 and 15 similarly lacking adequate support in the disclosure of the prior-filed application, Application No. 63/201,471.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: at least Figs. 5-9 and paragraphs 66-81.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0127467 to Yokoi et al. (Yokoi).

	Regarding claim 1, Yokoi discloses an intelligent control system for dynamically controlling a plurality of components of an MRI system, the intelligent control system comprising a processor (Yokoi, e.g., Fig. 1 and paragraphs 22-59, computer 22, including mode switching part 29), configurable by a set of executable instructions storable in relation to a non-transient memory device, to:
	determine a current-use state of each component of the plurality of components (Yokoi, e.g., Fig. 1 and paragraphs 22-59; see, e.g., paragraph 33, mode switching part 29 turns the circuit systems consuming the power of the imaging system 2, to the shutdown state when the mode switching part 29 detects the first trigger indicating that an imaging does not start for a certain period; also see paragraphs 35-48; also see, e.g., Figs. 2-3 and paragraphs 60-78; Yokoi necessarily determines a current-use state of each component of the plurality of components (e.g., high voltage generation circuit 10A and amplifiers 10X-Z of gradient power supply 10 of Fig. 2, high voltage generation circuit 12B and amplifier 12C of radio frequency power supply 12A of Fig. 3, cooling system 19 of Fig. 1 for cooling gradient coil 6, the gradient power supply 10 and the transmitter 12) because Yokoi can switch operating modes of these systems between standby mode from which imaging may be conducted and power saving mode in which at least part of the circuit systems of the imaging system 2 is in shutdown state; also see, e.g., Fig. 4 and paragraphs 81-82, 88-89; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic);
	optimize energy usage among the plurality of components based on the current-use state of each component of the plurality of components, whereby an optimal energy usage is provided (see Yokoi as applied above, energy usage by components (e.g., high voltage generation circuit 10A and amplifiers 10X-Z of gradient power supply 10 of Fig. 2, high voltage generation circuit 12B and amplifier 12C of radio frequency power supply 12A of Fig. 3, cooling system 19 of Fig. 1 for cooling gradient coil 6, the gradient power supply 10 and the transmitter 12) is optimized based on whether the components are presently needed for imaging; Yokoi’s power management scheme of powering components in standby mode when needed for imaging and placing components into power saving mode when not immediately needed for imaging constitutes optimization of energy usage among the plurality of components; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic);
	alter an energy consumption profile of each component of the plurality of components based on the optimal energy usage, whereby an altered energy consumption for each component of the plurality of components is provided (see Yokoi as applied above, powering components in standby mode when needed for imaging and placing components into power saving mode when not needed for imaging constitutes optimizing energy usage among the plurality of components and necessarily entails altering an energy consumption profile of each component of the plurality of components based on the optimal energy usage; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic);
	automatically activate power to each component of the plurality of components based on the altered energy consumption when the MRI system is to be operated (see Yokoi as applied above, entering standby mode; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic); and
	automatically deactivate power to each component of the plurality of components based on the altered energy consumption when the MRI system is not to be operated (see Yokoi as applied above, low-power mode, which is shutdown state; also see paragraph 37, the mode switching part 29 controls the operation of the circuit systems, that are the target of the switching to the shutdown state, by outputting switching control signals of ON/OFF to the circuit systems; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic),
	whereby the MRI system is automatically operable when needed and inoperable when not needed, continually powering the plurality of components is eliminated, and an average energy consumption of the MRI system is reduced over its lifespan (see Yokoi as applied above, MRI system is automatically operable in standby mode when needed and inoperable in low-power mode when not needed; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic).

	Regarding claim 2, Yokoi discloses wherein the plurality of components comprises at least one of a superconducting electromagnet and an MRI scanner (see Yokoi as applied to claim 1, components such as high voltage generation circuit 10A and amplifiers 10X-Z of gradient power supply 10 of Fig. 2, high voltage generation circuit 12B and amplifier 12C of radio frequency power supply 12A of Fig. 3, cooling system 19 of Fig. 1 for cooling gradient coil 6, the gradient power supply 10 and the transmitter 12 are components of at least an MRI scanner; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods for MRI apparatus 1 of Fig. 1; compare to Fig. 5 of present application which shows an identical power consumption characteristic).

	Regarding claim 3, Yokoi discloses wherein the plurality of components further comprises at least one of at least one amplifier, at least one cooling system, and at least one computer (see Yokoi as applied to claim 2, components such as amplifiers 10X-Z of gradient power supply 10 of Fig. 2, amplifier 12C of radio frequency power supply 12A of Fig. 3, cooling system 19 of Fig. 1 for cooling gradient coil 6, the gradient power supply 10 and the transmitter 12).

	Regarding claim 4, Yokoi discloses wherein the at least one amplifier comprises at least one of a gradient amplifier and a radio-frequency (RF) amplifier (see Yokoi as applied to claim 3, components such as amplifiers 10X-Z of gradient power supply 10 of Fig. 2, amplifier 12C of radio frequency power supply 12A of Fig. 3).

	Regarding claim 5, Yokoi discloses wherein the processor is further configured to at least one of: disable the at least one amplifier, deactivate the at least one amplifier, switch between different types of amplifiers, switch between different types of power sources, use a low-power source for a low-power scan while a high-power source is warming to avoid delay, change a power consumption mode of the at least one cooling system, change frequency of at least one cooling loop of the at least one cooling system, disable at least one cryogenic cooler of a plurality of cryogenic coolers, cycle the at least one cooling system between activation and deactivation, and place the at last one computer in at least one of a standby mode and a low-power mode,
	wherein a low-energy protocol triggers using a low-energy amplifier, and
	wherein a high-performance imaging requirement triggers using a combination of a high-power amplifier and a high-power source (see Yokoi as applied to claim 3, e.g., Figs. 2-3 and paragraphs 63, 66-67, Yokoi disables/deactivates amplifiers in Figs. 2-3 when in the shutdown state; also see paragraph 35, mode switching part 29 controls the cooling system 19 to reduce the amount of or stop the cooling water supplied to the circuit systems in the shutdown state and increases the amount of or supply the cooling water to be supplied to the circuit systems that became the startup state from the shutdown state; Yokoi therefore changes a power consumption mode of the at least one cooling system and cycles the at least one cooling system between activation and deactivation; the examiner notes that the recitations “wherein a low-energy protocol triggers using a low-energy amplifier” and “wherein a high-performance imaging requirement triggers using a combination of a high-power amplifier and a high-power source” are understood to further define the “switch between different types of amplifiers” functionality previously recited, which is optional in view of the “at least one of” language).

	Regarding claim 6, Yokoi discloses wherein the processor is further configured to at least one of:
	dynamically control the at least one component of the plurality of components during at least one of: within a scan, in between scans of a plurality of scans within an examination, in between accommodating patients of a plurality of patients, overnight, and when the MRI system is ramped-down (Yokoi, e.g., paragraphs 38, 47-48, at least in between accommodating patients of a plurality of patients based on change of an object O (which is a patient as shown in Fig. 1); also see paragraph 37, mode switching part 29 controls the operation of the circuit systems, that are the target of the switching to the shutdown state, by outputting switching control signals of ON/OFF to the circuit systems, based on a determination result of the completion and the start of the imaging using the information indicative of the changes in the apparatus states; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic); and
	dynamically control the at least one component of the plurality of components by automatically adjusting the at least one component of the plurality of components based on scanner state (see Yokoi as applied to claims 1-3 and 5, power consumption of components such as high voltage generation circuit 10A and amplifiers 10X-Z of gradient power supply 10 of Fig. 2, high voltage generation circuit 12B and amplifier 12C of radio frequency power supply 12A of Fig. 3, cooling system 19 of Fig. 1 for cooling gradient coil 6, the gradient power supply 10 and the transmitter 12 is automatically adjusted based on scanner state, e.g., whether imaging is to be performed or whether imaging does not start for a certain period; also see paragraph 36, each of the first trigger and the second trigger used for the circuit systems to switch to the shutdown state and to startup can be detected as a change of an arbitrary state of the apparatus; also see Fig. 6 and paragraphs 97-101 showing reduced power consumption between patient imaging periods; compare to Fig. 5 of present application which shows an identical power consumption characteristic).

	Regarding claim 7, Yokoi discloses wherein the processor is further configured to dynamically control a plurality of subcomponents based optimal energy usage (see Yokoi as applied to claim 1, high voltage generation circuit 10A and amplifiers 10X-Z are subcomponents of gradient power supply 10 of Fig. 2, high voltage generation circuit 12B and amplifier 12C are subcomponents of radio frequency power supply 12A of Fig. 3).

	Claim 8 recites a method of providing an intelligent control system for dynamically controlling a plurality of components of an MRI system, the method comprising providing a processor, configurable by a set of executable instructions storable in relation to a non-transient memory device, to:
	determine a current-use state of each component of the plurality of components;
	optimize energy usage among the plurality of components based on the current-use state of each component of the plurality of components, whereby an optimal energy usage is provided;
	alter an energy consumption profile of each component of the plurality of components based on the optimal energy usage, whereby an altered energy consumption for each component of the plurality of components is provided; 	automatically activate power to each component of the plurality of components based on the altered energy consumption when the MRI system is to be operated; and 	automatically deactivate power to each component of the plurality of components based on the altered energy consumption when the MRI system is not to be operated,
	whereby the MRI system is automatically operable when needed and inoperable when not needed, continually powering the plurality of components is eliminated, and an average energy consumption of the MRI system is reduced over its lifespan,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 1.

	Claim 9 recites wherein providing the processor comprises configuring the processor to determine the current-use state of each component of the plurality of components comprising at least one of a superconducting electromagnet and an MRI scanner and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 2.

	Claim 10 recites wherein providing the processor comprises configuring the processor to determine the current-use state of each component of the plurality of components further comprising at least one of at least one amplifier, at least one cooling system, and at least one computer and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 3.

	Claim 11 recites wherein providing the processor comprises configuring the processor to determine the current-use state of each component of the plurality of components further comprising the at least one amplifier comprising at least one of a gradient amplifier and a radio-frequency (RF) amplifier and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 4.

	Claim 12 recites wherein providing the processor comprises configuring the processor to at least one of: disable the at least one amplifier, deactivate the at least one amplifier, switch between different types of amplifiers, switch between different types of power sources, use a low-power source for a low-power scan while a high-power source is warming to avoid delay, change a power consumption mode of the at least one cooling system, change frequency of at least one cooling loop of the at least one cooling system, disable at least one cryogenic cooler of a plurality of cryogenic coolers, cycle the at least one cooling system between activation and deactivation, and place the at last one computer in at least one of a standby mode and a low-power mode,
	wherein a low-energy protocol triggers using a low-energy amplifier, and
	wherein a high-performance imaging requirement triggers using a combination of a high-power amplifier and a high-power source,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 5.

	Claim 13 recites wherein providing the processor comprises further configuring the processor to at least one of:
	dynamically control the at least one component of the plurality of components during at least one of: within a scan, in between scans of a plurality of scans within an examination, in between accommodating patients of a plurality of patients, overnight, and when the MRI system is ramped-down; and
	dynamically control the at least one component of the plurality of components by automatically adjusting the at least one component of the plurality of components based on scanner state,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 6.

	Claim 14 recites wherein providing the processor comprises further configuring the processor to dynamically control a plurality of subcomponents based optimal energy usage and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 7.

	Claim 15 recites a method of dynamically controlling a plurality of components of an MRI system by way of an intelligent control system, the method comprising providing the intelligent control system, providing the intelligent control system comprising providing a processor, configurable by a set of executable instructions storable in relation to a non-transient memory device, to:
	determine a current-use state of each component of the plurality of components;
	optimize energy usage among the plurality of components based on the current-use state of each component of the plurality of components, whereby an optimal energy usage is provided;
	alter an energy consumption profile of each component of the plurality of components based on the optimal energy usage, whereby an altered energy consumption for each component of the plurality of components is provided; 	automatically activate power to each component of the plurality of components based on the altered energy consumption when the MRI system is to be operated; and
	automatically deactivate power to each component of the plurality of components based on the altered energy consumption when the MRI system is not to be operated,
	whereby the MRI system is automatically operable when needed and inoperable when not needed, continually powering the plurality of components is eliminated, and an average energy consumption of the MRI system is reduced over its lifespan; and
	operating the intelligent control system by using the processor,
over its lifespan,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 1.

	Claim 16 recites wherein providing the processor comprises configuring the processor to determine the current-use state of each component of the plurality of components comprising at least one of a superconducting electromagnet and an MRI scanner and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 2.

	Claim 17 recites wherein providing the processor comprises configuring the processor to determine the current-use state of each component of the plurality of components further comprising at least one of at least one amplifier, at least one cooling system, and at least one computer. and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 3.

	Claim 18 recites wherein providing the processor comprises configuring the processor to determine the current-use state of each component of the plurality of components further comprising the at least one amplifier comprising at least one of a gradient amplifier and a radio-frequency (RF) amplifier and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 4.

	Claim 19 recites wherein providing the processor comprises configuring the processor to at least one of: disable the at least one amplifier, deactivate the at least one amplifier, switch between different types of amplifiers, switch between different types of power sources, use a low-power source for a low-power scan while a high-power source is warming to avoid delay, change a power consumption mode of the at least one cooling system, change frequency of at least one cooling loop of the at least one cooling system, disable at least one cryogenic cooler of a plurality of cryogenic coolers, cycle the at least one cooling system between activation and deactivation, and place the at last one computer in at least one of a standby mode and a low-power mode,
	wherein a low-energy protocol triggers using a low-energy amplifier, and 	wherein a high-performance imaging requirement triggers using a combination of a high-power amplifier and a high-power source,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claim 5.

	Claim 20 recites wherein providing the processor comprises further configuring the processor to at least one of:
	dynamically control the at least one component of the plurality of components during at least one of: within a scan, in between scans of a plurality of scans within an examination, in between accommodating patients of a plurality of patients, overnight, and when the MRI system is ramped-down;
	dynamically control the at least one component of the plurality of components by automatically adjusting the at least one component of the plurality of components based on scanner state; and
	dynamically control a plurality of subcomponents based optimal energy usage,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yokoi for reasons analogous to those discussed above in connection with claims 6-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2009/0193816 to Clayton et al. relates to a method and apparatus for controlling the cooling power of a cryogenic refrigerator delivered to a cryogenic vessel.
	US 2005/0206769 to Kump et al. relates to managing power and temperature of radiographic imaging detectors.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863